Electronically Filed
                                                     Supreme Court
                                                     SCWC-12-0000870
                                                     02-APR-2013
                                                     11:21 AM

                       NO. SCWC-12-0000870

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  ASSOCIATION OF CONDOMINIUM HOMEOWNERS OF TROPICS AT WAIKELE,
   by its Board of Directors, Respondent/Plaintiff-Appellee,

                               vs.

       PATSY NAOMI SAKUMA, Petitioner/Defendant-Appellant,

                               and

         FIRST HAWAIIAN BANK, a Hawai#i corporation; and
       WAIKELE COMMUNITY ASSOCIATION, a Hawai#i nonprofit
         corporation, Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000870; CIV. NO. 07-1-1487)

         ORDER GRANTING MOTION FOR LEAVE OF COURT TO FILE
           CONFORMING APPLICATION FOR WRIT OF CERTIORARI
(By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ., and
   Circuit Judge Kubo, in place of Recktenwald, C.J., recused)

          Upon consideration of petitioner/defendant-appellant

Patsy N. Sakuma’s “Motion for Leave of Court to File Conforming

Application for Writ of Certiorari from the January 11, 2013

Order Dismissing Appeal for Lack of Jurisdiction”, which was

filed on March 20, 2013, and the record,

          IT IS HEREBY ORDERED that the motion is granted.    The

court will accept and consider the document entitled “Petitioner

Pro Se Patsy N. Sakuma’s ‘Amended’ Application for Writ of
Certiorari from the January 11, 2013 Order Dismissing Appeal for

Lack of Jurisdiction”, including the appendices attached thereto,

all of which were attached to the motion.

          DATED:    Honolulu, Hawai#i, April 2, 2013.

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Edward H. Kubo, Jr.




                                2